DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed May 11, 2021 wherein claims 10, 2-4, 8, 11, and 14 are currently pending and claims 1 and 7 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 2-4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurugi et al (JP 2013-023630).
With regards to claim 10, Yurugi teaches an active energy ray curable composition (title) that contains a (meth)acrylate ester, a phenol based antioxidant (0001), and an piperidine (0030) wherein the piperdine is preferably 1,2,2,6,6-pentamethyl-4-piperidyl methacrylate (0031) (reading on a hindered amine having a methacryloyloxy group).  Yurugi teaches the total antioxidant to be 0.2 parts (table 5).  Yurugi further teaches the composition to contain 60 parts of dipropylene glycol 
With regards to claim 2, Yurugi teaches the composition to contain 0.0001 to 5% based on 100% of the monomer (0032).
With regards to claims 3 and 4, Yurugi teaches the composition to contain a phenol based antioxidant (0023) in an amount of 0.001 to 1% by mass based on 100% of the monomer (0025) and to specifically be 0.05 parts (table 5).
With regards to claim 8, Yurugi teaches the total antioxidant to be 0.2 parts (table 5).
With regards to claim 11, Yurugi teaches the antioxidant to include AO 60 ([Methylene-3-(3’,5’)]Ditertbutyl-4’-hydroxypehnyl)propionate]methane) having a molecular weight of 1177.6) (0106).
With regards to claim 14, Yurugi teaches the composition to contain 60 parts of dipropylene glycol diacrylate (DPGDA), a diacrylate having 2 acryloyloxy groups, and 40 parts of VEEA (a mono functional monomer) in a composition having 100.1 parts (0077 example 19).

Claims 10, 2-4, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 2014/0378571).
With regards to claim 10, Takahashi teaches a curable composition (abstract) that contains (meth)acrylate monomer having two (meth)acryloyloxy groups (0036), a light stabilizer that is a hindered amine compound having a (meth)acryloyloxy group (0139) (reading on the claimed oxidation inhibitor), and another (meth)acrylate 
With regards to claims 2 and 8, Takahashi teaches the amount of light stabilizer to be 0.1 to 10 parts per 100 parts of the curable composition (0141).
With regards to claim 3, Takahashi teaches the addition of a hindered phenol polymerization inhibitor (0119-0120).
With regards to claim 4, Takahashi teaches the polymerization inhibitor to be in an amount of 0.1 or less per 100 parts of polymerizable compound (0120).
With regards to claim 14, Takahashi teaches the amount of difunctional monomer (APG700) to be 25 parts and the amount of the ADMA to be 25 parts (table 4 example 10) in a composition containing 140 parts, reading on 18% for both components.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 2-3, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2011/0070448) in view of Noda et al (US 2016/0185925).
With regards to claim 10, Matsumura teaches a composition having a (meth)acrylate monomer (reading on a polymerizable compound) (abstract) as well as a photostabilizer and an antioxidant (0114) wherein the photostabilizer is a hindered amine (0115) and the polymerizable compound contains a mono-functoinal (meth)acrylate (0092 and 0093) and a bifunctional (meth)acrylate compound (reading on having two methacryloyloxy groups) (0092 and 0094) wherein the amount of the bifunctional polymerizable oligomer is 30.0% and the amount of monofunctional (metyh)acrylate (isobornyl acrylate (0170)) to be 40.0% (0189).
Matsumura does not teach the hindered amine compound to have one of the claimed reactive groups.
Noda teaches a curable composition (abstract) that contains (meth)acrylate compounds (abstract) and a light stabilizer that is a hindered amine based light stabilizer (0058) that contains a reactive group such as a (meth)acryloyl group, a vinyl group, or an allyl group (0059).  Noda teaches the motivation for using this compound as the light stabilizer to be because it improves scratch resistance without causing crosslinking hindrance, the bleed-out can be reduced causing the reduction of the deterioration of properties caused by bleed-out (0059).  Noda and Matsumura are analogous in the art of curable compositions with (meth)acrylate compounds and hindered amine stabilizers.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the hindered amine of Noda as the hindered amine of Matsumura, thereby obtaining the present invention.
With regards to claims 2 and 8, Matsumura teaches the composition to include 0.1 to 10% of the hindered amine and hindered phenol based compounds together (0119).
With regards to claims 3 and 11, Matsumura teaches the addition of an antioxidant that is phenol based antioxidant having a molecular weight of greater than 550 (0117).  Matsumura teaches the amount of photostabilizer and antioxidant to independently be 0.1 to 10% and preferably between 0.5 to 3% (0119).
	With regards to claim 14, Matsumura teaches the amount of the bi functional polymerizable oligomer is 30.0% and the amount of monofunctional (metyh)acrylate (isobornyl acrylate (0170)) to be 40.0% (0189).


Response to Arguments
Applicant’s arguments, see pages 5-8, filed May 11, 2021, with respect to claims 10, 2-4, 8, and 11 under 35 USC 102 with respect to Matsumoto and claims 10 and 2-4 under 35 USC 102 with respect to Matsuda have been fully considered and are persuasive.  The rejection of the listed claims with respect to the listed references has been withdrawn. 
Applicant’s arguments, see pages 5-8, filed May 11, 2021, with respect to the rejection(s) of claim(s) 10, 2-3, 8, and 11 under Matsumura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noda et al (US 2016/0185925).
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.
Argument - Applicant argues that Matsumura does not teach the hindered amine to have the claimed reactive group and the composition to have the claimed mono and bi functional compounds.
Response - These arguments are not specific and not persuasive.  The art of Matsumura does teach the claimed components of claim 10, as written above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763